Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-28-2005

Chatman v. Allegheny
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2050




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Chatman v. Allegheny" (2005). 2005 Decisions. Paper 951.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/951


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-273                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                    NO. 05-2050
                                 ________________

                               EUGENE E. CHATMAN,
                                         Appellant

                                            v.

                           ALLEGHENY COUNTY, PA;
                         RSI PROPERTY MANAGEMENT;
                                STEVEN BASKIN;
                                KAREN BASKIN;
                                JAMES BUTLER;
                                JUDITH BUTLER;
                               DAVID K. RUDOV
                     ____________________________________

                    On Appeal From the United States District Court
                       For the Western District of Pennsylvania
                              (D.C. Civ. No. 05-cv-00277)
                      District Judge: Honorable Arthur J. Schwab
                    _______________________________________


          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                   JUNE 16, 2005

          Before:   SLOVITER, NYGAARD AND FUENTES, Circuit Judges.

                                (Filed June 28, 2005 )

                             _______________________

                                     OPINION
                             _______________________

PER CURIAM.
       Appellant Eugene Chatman appeals an order of the United States District Court for

the Western District of Pennsylvania dismissing his in forma pauperis complaint pursuant

to 28 U.S.C. § 1915(e)(2)(B). We will dismiss his appeal pursuant to the same statutory

provision.

       Although difficult to decipher, Chatman’s initial pro se complaint, brought

pursuant to 42 U.S.C. § 1983, appears to allege that Judith Butler, the manager for the

RSI Management property where Chatman resided, called the police, who then removed

Chatman from his apartment. Chatman also alleged that several of the defendants

assaulted him. The District Court noted that Chatman had previously filed civil

complaints against some of the named defendants, and that the instant complaint appears

to arise from the same incident. The court found that Chatman’s complaint did not

provide sufficient information as to the defendants’ involvement in the alleged incidents.

Thus, the District Court dismissed the complaint, permitting Chatman to amend the

complaint if he further described (1) how each defendant caused him an injury; (2) the

nature of his claims against each defendant; and (3) the relief requested. Chatman filed

an Amended Complaint, again asserting general allegations that he was assaulted,

harassed, falsely imprisoned, and kidnapped by the defendants. The District Court found

that the Amended Complaint suffered from the same infirmities as the original, and

dismissed it with prejudice.

       Chatman timely filed this appeal and a motion for leave to proceed in forma

pauperis on appeal. The decision whether to grant leave to file an appeal in forma
pauperis depends solely on whether the applicant is economically eligible, not whether

the action or appeal is frivolous. See Sinwell v. Shapp, 536 F.2d 15, 19 (3d Cir. 1976).

The Supreme Court has held that a plaintiff need not “be absolutely destitute to enjoy the

benefit of the statute.” Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339

(1948). Rather, it is sufficient for the affiant to show that he is “unable to pay the costs of

his suit.” Walker v. People Express Airlines, Inc., 886 F.2d 598, 601 (3d Cir. 1989).

Chatman’s affidavit of indigency indicates that he receives monthly social security

income of about $1000, and has $25 in a checking account. Chatman’s monthly expenses

total approximately $980. Based upon his limited income and monthly liabilities,

Chatman’s motion for leave to appeal in forma pauperis is granted.

       When an appellant proceeds in forma pauperis, this Court must dismiss the appeal

if it is “frivolous.” 28 U.S.C. § 1915(e)(2)(B)(i). A frivolous appeal has no arguable

basis in law or fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). We will dismiss this

appeal as frivolous.

       After carefully reviewing the record, we agree with the District Court that

Chatman has pled insufficient facts to state a claim that (1) the conduct complained of

was committed by a person acting under the color of state law, or (2) that the conduct

complained of deprived Chatman of rights, privileges or immunities secured by the law or

the Constitution of the United States. See Kost v. Kozakiewicz, 1 F.3d 176, 184 (3d Cir.

1993). Furthermore, Chatman’s complaint did not adequately state the time, place and

persons responsible for his alleged injuries. See Rode v. Dellarciprete, 845 F.2d 1195,
1207 (3d Cir. 1988). Given these deficiencies, which Chatman failed to remedy with the

filing of his Amended Complaint, we will dismiss the appeal pursuant to 28 U.S.C. §

1915(e)(2)(B)(i).